Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 12/072/2021 has been considered.
Claim 1 is amended. Claims 2-6 are added. Claims 1-6 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0185936 to Kaneko, in view of Japan Patent Application Publication No. JP-2016115279 to Enomoto et al
With regard to claim 1, Kaneko discloses a commodity registration apparatus, comprising: 
a recognizing module configured to recognize commodities (Fig. 1, paragraph 20, the scanner 16); 
a first weighing machine configured to measure a first weight as a total weight of commodities placed on the placement area (Fig. 1, paragraph 20, A customer places 
a second weighing machine configured to measure a second weight as a total weight of registered commodities (Fig. 1, paragraph 21, a total weight of the scanned articles is weighed by the weighing scale 23 of the collecting base 3); and 
a registering module configured to register commodities recognized by the recognizing module as purchased commodities in response to a weight change amount of the second weight since the commodities are recognized by the recognizing module and the first weight when the commodities are recognized by the recognizing module are in a predetermined relationship after the commodities placed on the placement area are recognized by the recognizing module and the first weighing machine is in a standby state in which no measurement of the commodity is made (paragraph 21, By comparing the weight which is obtained by subtracting a weight of the shopping basket 11 from the weight data obtained by the weighing scale 10, and the weight obtained by the weighing scale 23, whether or not all the registered articles have been transferred to the plastic bag 26 can be confirmed. Examiner notes that when a scanned article is moved from the loading surface to the plastic bag, a weight change of the scanned article is subtracted from a total weight of the weighing scale 10 and the weight change is added to a total weight of the weighing scale 23, which is considered as “a weight change amount of the second weight and the first weight being in a predetermined relationship”. Examiner note that since all articled in the shopping basket are moved to the plastic bag, there is no measurement shown by the weighing scale 10, which is 
However, Kaneko does not disclose a recognizing module configured to recognize commodities placed on a placement area, wherein the recognizing module determines a feature amount of the commodities to be in a range of a plurality of ranges, wherein the recognizing module extracts the feature amount of the appearance of the commodities to recognize the commodities, based on the feature amount being in a specified range of the plurality of ranges.
However, Enomoto teaches a recognizing module configured to recognize commodities placed on a placement area, wherein the recognizing module determines a feature amount of the commodities to be in a range of a plurality of ranges, wherein the recognizing module extracts the feature amount of the appearance of the commodities to recognize the commodities, based on the feature amount being in a specified range of the plurality of ranges (the camera 27 (see FIG. 2) arranged in the reading window 52 images the product. The similarity determination unit 93 compares the degree of similarity between the product image and the product image recorded in the feature amount file 361 for each frame image captured by the image acquisition unit 90. In the present embodiment, a plurality of conditions are provided for the similarity between the product image of the handled product and the photographed image of the product. The similarity determination unit 93 determines a handling product or selects a product candidate in accordance with these conditions. Although the conditions regarding the similarity are not particularly limited, a case where the conditions X, Y, and Z are used will be described below. The details of the conditions X to Z are not particularly limited 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kaneko to include, a recognizing module configured to recognize commodities placed on a placement area, wherein the recognizing module determines a feature amount of the commodities to be in a range of a plurality of ranges, wherein the recognizing module extracts the feature amount of the appearance of the commodities to recognize the commodities, based on the feature amount being in a specified range of the plurality of ranges, as taught in Enomoto, in order to identify commodity based on the appearance features (Enomoto, page 2, lines 14-17).
claim 2, the combination of references discloses a camera configured to capture image data of the commodities placed on the placement area (Enomoto, page 3, line 17) 217/080,870
With regard to claim 3, the combination of references discloses a candidate commodity screen that displays a candidate list for a customer to confirm the commodities from the candidate list (Enomoto, page 6, lines 20-23, As described above, the similarity determination unit 93 reads out the photographic images and product names of the handled products that satisfy the condition Z from the feature amount file 361 and outputs them as product candidates in descending order of the similarity calculated by the similarity calculation unit 92).  
With regard to claim 4, the combination of references discloses the candidate commodity screen is displayed on a touch panel (Enomoto, Fig. 2 and Fig. 8, A touch panel 222 (see FIG. 2) is laminated on the surface of the display 221.).  
With regard to claim 5, Kaneko discloses a guidance screen is displayed on the touch panel to prompt the customer to remove the commodities placed on the placement area from the weighing unit (paragraph 20, the customer scans each article by the scanner 16 according to an instruction shown on the touch panel 19, and puts a scanned article into the plastic bag 26 which is hung on the plastic bag hangers 27 at the collecting base 3).  
With regard to claim 6, the combination of references discloses a settlement module configured to calculate a sales amount of the commodities identified by a commodity code appended to the commodities placed in the placement area (Kaneko, paragraph 20, After all the articles are scanned and put in the plastic bag 26, the customer executes an accounting process on the touch panel 19. Enomoto, Fig. 8B, As a result, as shown in FIG. 8B, the 
	
Response to Arguments
Applicants' arguments filed on 12/07/2021 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “the combination of references does not disclose wherein the recognizing module determines a feature amount of the commodities to be in a range of a plurality of ranges, wherein the recognizing module extracts the feature amount of the appearance of the commodities to recognize the commodities, based on the feature amount being in a specified range of the plurality of ranges”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687